t c memo united_states tax_court linda j baxter petitioner v commissioner of internal revenue respondent jimmy r baxter and janet s baxter petitioners v commissioner of internal revenue respondent docket nos filed date james allen brown for petitioner in docket no james w smith for petitioners in docket no donald fe edwards for respondent memorandum opinion carluzzo special_trial_judge these consolidated cases were heard pursuant to the provisions of sec_7443a of the internal_revenue_code_of_1986 as amended and in effect at the time that the petitions were filed and rule sec_180 sec_181 and sec_182 of the tax_court rules_of_practice and procedure unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years and respondent determined deficiencies in petitioners' federal income taxes as follows petitioner s year amount linda j baxter sbig_number linda j baxter big_number jimmy r janet s baxter big_number jimmy r janet s baxter big_number the issue for decision is whether during each year in issue certain payments made by jimmy r baxter to or on behalf of linda j baxter must be included in her income as alimony and may be deducted by him as such the resolution of this issue depends upon whether the liability of jimmy r baxter to make the payments terminates upon the death of linda j baxter background some of the facts have been stipulated and are so found petitioners resided in benton arkansas at the time the petitions were filed in these consolidated cases linda j baxter linda and jimmy r baxter ray were divorced from each other on date the divorce decree incorporated by reference the terms of a child custody support property settlement agreement entered into by linda and ray dated date the agreement the agreement is characterized as a property settlement agreement in paragraph of the divorce decree relevant for our purposes paragraph of the agreement provides as follows ray will quitclaim to linda any and all interests that he may have in the parties' marital home and the contents therein with the exception of his personal effects additionally ray will pay the remaining indebtedness on this home at benton savings and loan association provided that linda and the parties' children continue to live therein this obligation to continue making these house payments would terminate should linda and the parties' children move from this residence or should linda remarry additionally ray shall pay the costs of necessary and reasonable yard maintenance on this dwelling during the next three years or until such time as linda should move therefrom with the parties' children or remarry whichever is shorter in accordance with the above provisions ray conveyed his interest in the marital home to linda the references to children in paragraph of the agreement are to the son and daughter who were minors during all relevant periods of ray and linda as a result of a custody dispute in the children moved from the marital home linda continued to live there throughout the years in issue subsequent to the divorce decree linda and ray were involved in several disputes with respect to support spousal and child and custody the local court that had jurisdiction over these disputes construed ray's obligations under paragraph of the agreement to continue as long as linda did not remarry or move from the marital home even though the children had moved the consequence of linda's death was not addressed during the years in issue ray made the following payments to or on behalf of linda pursuant to paragraph of the agreement home mortgage dollar_figure dollar_figure yard maint --q- total payments big_number big_number ray deducted as alimony the total payments the payments for each year on the joint federal_income_tax return that he filed for those years with janet s baxter janet linda did not include these amounts as alimony income on her federal_income_tax returns for those years respondent took inconsistent positions in the notices of deficiency upon which these consolidated cases are based in the notice_of_deficiency sent to ray and janet respondent disallowed the alimony deductions attributable to the payments upon the ground that the payments did not constitute alimony within the meaning of sec_71 and therefore could not be deducted under sec_215 in the notice_of_deficiency issued to linda respondent determined that the payments must be included in her income for the appropriate year as alimony under sec_71 discussion gross_income includes amounts received as alimony see secs 7l a a amounts includable as alimony in a payee spouse's gross_income are deductible to the payor spouse see sec_71 sec_215 there is no dispute among the parties on these points linda and ray of course disagree as to the characterization of the payments for federal_income_tax purposes respondent now takes the position that the payments fit within the definition of alimony the definition of alimony for federal_income_tax purposes is contained in sec_71 a payment constitutes alimony within the meaning of that section if the payment is made in cash including checks and money orders payable on demand see sec_1_71-1t temporary income_tax regs fed reg date and such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument the divorce_or_separation_instrument does not designate such payment as a payment that is not includable in the payee's gross_income under sec_71 and is not allowable as a deduction to the payor under sec_215 if the individual and the spouse are legally_separated they are not members of the same household and the payor has no liability to make any such payment for any period after the death of the payee see secs j1 b b the parties agree that the payments satisfy all but the last requirement that is whether ray would be liable to make the payments for any period after linda's death ray and linda could have expressly provided for the effect of her death upon his liability to make the payments otherwise provided for in paragraph of the agreement but for whatever reason they did not they now disagree as to what was intended by that paragraph according to linda as long as the children resided in the marital home ray would be required to make the payments regardless of whether she was dead or alive linda further argues that ray's obligation to make the payments was part and parcel of the property settlement between them and on that ground should not be considered alimony ray and respondent disagree with linda on both points they argue that if linda died ray's obligation to make the payments would terminate because obviously she would no longer be living in the marital home they further contend that the payments were not part of the property settlement but for the support of linda the language of paragraph of the agreement is susceptible to different interpretations because of the use of the word and both in the sentence that establishes ray's obligation to make the payments ray will pay the remaining indebtedness on the marital home provided that linda and the children continue to live therein as well as in the sentence that terminates that obligation this obligation to continue making these house payments would terminate should linda and the children move from the marital home emphasis added furthermore ray was obligated to pay for reasonable yard maintenance for the marital home during a specified period or until such time as linda should move therefrom with the children or remarry whichever is shorter emphasis added as long as the children resided in the marital home one construction of the above language would require ray to make the payments regardless of whether linda continued to live there under this construction linda's death would be of no significance on the other hand if the children moved from the marital home which they did in ray's obligation to make the payments would only continue as long as linda continued to live there which obviously she could not do after her death because paragraph of the agreement does not expressly address ray's liability to make the payments in the event of linda's death we look to arkansas law in order to determine his liability in that regard see 81_tc_614 affd per curiam without published opinion 829_f2d_39 6th cir in arkansas questions relating to the construction operation and effect of separation agreements between husband and wife are governed in general by the rules and provisions applicable in the case of other contracts sutton v sutton s w 2d ark ct app d ifferent clauses of a contract must be read together and construed so that all of its parts harmonize if that is possible dodson v dodson s w 2d ark ct app see also floyd v otter creek homeowners_association s w 2d ark ct app furthermore where there is some ambiguity in the provisions of a separation agreement it is the court's duty to determine the intent of the parties sutton v sutton supra pincite an arkansas court has never addressed what ray and linda intended by the above cited portion of paragraph of the agreement with respect to ray's liability to make the payments for any period after linda's death we are bound nevertheless to reach a result that would be consistent with that of arkansas's highest court if the issue were presented to that court for resolution see 387_us_456 74_tc_989 remanded on another issue 668_f2d_1382 4th cir in so doing for the following reasons we find that ray's liability to make the payments terminates upon the death of linda ignoring irrelevant contingencies reading paragraph of the agreement as a whole makes it apparent that linda and ray intended for him to make the payments only while she lived there because the agreement provided that the payments would terminate upon the occurrence of contingencies other than linda's death eg remarriage or relocation a reasonable interpretation of the provisions would lead to the conclusion that the payments were for her support obviously at the time that the agreement was entered into ray and linda anticipated that the children would reside with her at the marital home but ray's liability was not dependent upon it even after the children moved from the house ray was required by local court order to continue the payments we think it unreasonable to construe the agreement in such a manner as to require that the payments continue ina situation in which linda would move from the marital home but the children would remain such a construction would be necessary to support linda's position in this case as we would expect the highest court of arkansas would do we find that the most reasonable construction of the relevant portion of paragraph of the agreement leads to the conclusion that the linda and ray did not intend for him to make the payments after her death that being so ray's liability to make the payments pursuant to the relevant portion of paragraph of the agreement would not continue for any period after linda's death it follows and we hold that the payments constitute alimony within the meaning of sec_71 and sec_215 that for the years in issue must be included in linda's income and are deductible by ray to reflect the foregoing decisions will be entered for petitioners in docket no and for respondent in docket no
